Name: Commission Regulation (EC) NoÃ 275/2009 of 2Ã April 2009 amending Council Regulation (EC) NoÃ 872/2004 concerning further restrictive measures in relation to Liberia
 Type: Regulation
 Subject Matter: international affairs;  civil law;  Africa;  economic conditions
 Date Published: nan

 3.4.2009 EN Official Journal of the European Union L 91/18 COMMISSION REGULATION (EC) No 275/2009 of 2 April 2009 amending Council Regulation (EC) No 872/2004 concerning further restrictive measures in relation to Liberia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 872/2004 concerning further restrictive measures in relation to Liberia (1), and in particular Article 11(a) thereof, Whereas: (1) Annex I to Regulation (EC) No 872/2004 lists the natural and legal persons, bodies and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 4, 15 and 18 December 2008 and on 3 February 2009, the Sanctions Committee of the United Nations Security Council decided to amend the list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Annex I should therefore be amended accordingly. (3) In order to ensure that the measures provided for in this Regulation are effective, this Regulation must enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 872/2004 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 April 2009. For the Commission Eneko LANDÃ BURU Director-General for External Relations (1) OJ L 162, 30.4.2004, p. 32. ANNEX Annex I to Regulation (EC) No 872/2004 is amended as follows: (1) The following natural persons shall be removed: (a) Jenkins Dunbar. Date of birth: (a) 10.1.1947, (b) 10.6.1947. Other information: former Minister of Lands, Mines, Energy. (b) Gus Kouwenhoven (alias (a) Kouvenhoven, (b) Kouenhoven, (c) Kouenhaven). Date of birth: 15.9.1942. Other information: owner of Hotel Africa. President of the Oriental Timber Company. (2) The entry Ali Kleilat (alias (a) Ali Qoleilat, (b) Ali Koleilat Delbi). Date of birth: 10.7.1970. Place of birth: Beirut. Nationality: Lebanese. Passport No: 0508734. National Registry No: 2016, Mazraa. Other information: Businessman, involved in arms delivery to Charles Taylor in 2003. Still, in relation with former Liberian President Charles Taylor shall be replaced by the following: Ali Kleilat (alias (a) Ali Qoleilat, (b) Ali Koleilat Delbi, (c) Ali Ramadan Kleilat Al-Delby, (d) Ali Ramadan Kleilat Al-Dilby, (e) Ali Ramadan Kleilat, (f) Ali Ramadan Kleilat Sari). Date of birth: 10.7.1970 (year of birth given on some of his passports is 1963). Place of birth: Beirut, Lebanon. Nationality: Lebanese. Passports No: (a) 0508734, (b) 1432126 (Lebanon), (c) Regular-RL0160888 (Lebanon), (d) D00290903 (Liberia), (e) Z01037744 (Netherlands), (f) Regular-B0744958 (Venezuela). National Registry No: 2016, Mazraa. Date of designation referred to in Article 6(b): 23.6.2004. (3) The entry Mohamed Ahmad Salame (alias (a) Mohamed Ahmad Salami, (b) Ameri Al Jawad, (c) Jawad Al Ameri, (d) Moustapha Salami, (e) Moustapha A Salami). Date of birth: (a) 22.9.1961, (b) 18.10.1963. Place of birth: Abengourou, CÃ ´te dIvoire. Nationality: Lebanese. Passports: (a) Ordinary Lebanese Passport: 1622263 (valid 24/04/01-23/04/06), (b) Togolese Diplomatic Passport: 004296/00409/00 (valid 21/08/02-23/08/07), (c) Liberian Diplomatic Passport: 000275 (valid 11/01/98-10/01/00), (d) Liberian Diplomatic Passport: 002414 (valid 20/06/01-19/06/03, name: Ameri Al Jawad, date of birth: 18.10.1963, place of birth: Ganta, Nimba County), (e) Ivorian Passport, (f) Liberian Diplomatic Passport: D/001217. Other information: Owner of Mohamed and Company Logging Company shall be replaced by the following: Mohamed Ahmad Salame (alias (a) Mohamed Ahmad Salami, (b) Ameri Al Jawad, (c) Jawad Al Ameri, (d) Moustapha Salami, (e) Moustapha A Salami). Date of birth: (a) 22.9.1961, (b) 18.10.1963. Place of birth: Abengourou, CÃ ´te dIvoire. Nationality: Lebanese. Passports No: (a) 1622263 (Ordinary Lebanese passport, valid 24.4.2001-23.4.2006), (b) 004296/00409/00 (Togolese Diplomatic passport, valid 21.8.2002-23.8.2007), (c) 000275 (Liberian Diplomatic Passport, valid 11.1.1998-10.1.2000), (d) 002414 (Liberian Diplomatic Passport, valid 20.6.2001-19.6.2003, name: Ameri Al Jawad, date of birth: 18.10.1963, place of birth: Ganta, Nimba County), (e) D/001217 (Liberian Diplomatic Passport), (f) Diplomatic-2781 (Liberian Diplomatic Passport). Other information: (a) Ivorian Passport; no details available, (b) Owner of Mohamed and Company Logging Company. Date of designation referred to in Article 6(b): 23.6.2004. (4) The entry Edwin M., Snowe jr. Nationality: Liberian. Passport number: (a) OR/0056672-01, (b) D/005072. Other information: Managing Director of the Liberian Petroleum and Refining Corporation (LPRC) shall be replaced by the following: Edwin M., Snowe jr. Nationality: Liberian. Passport number: (a) OR/0056672-01, (b) D/005072, (c) D-00172 (ECOWAS-DPL Passport, valid 7.8.2008-6.7.2010). Other information: Managing Director of the Liberian Petroleum and Refining Corporation (LPRC). Date of designation referred to in Article 6(b): 10.9.2004.